DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4,5,7,8,10,11,13,14,16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, you claim, “said secondary handle extending toward said front end of Said casing to a second end of said secondary handle, from a first end at a rear wall thereof”. 
This is confusing, it appears that the clause should read, “said secondary handle having a first end extending toward said front end of said casing said second end of the secondary handle forming a rear wall thereof; 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syverson (7,115,018) in view of Lo et al. (2009/0221222).
Syverson teaches a glass polishing apparatus comprising a casing, 22, having an interior surface and an exterior surface extending between a first side and an opposite second side of said casing, said casing configured for an operative engagement to an exterior surface of a drill motor, 36, (col. 2, line 57-col. 3, line 23),  with a handle, 69, of said drill motor projecting from said first side of said casing while in said operative engagement, a fluid pathway coupled with said casing, a first end, 98, of 

Syverson teaches all the limitations of the claims except for the handle projecting from an opening positioned along the first side of the casing, a rotating connector positioned at a front end of said casing and coupled to a powered shaft of said drill motor with said casing in said operative engagement, said rotating connector having a mating connector thereon for engaging a connector of a tool.
Lo et al. teaches a rotating connector, 18,30, positioned at a front end of said casing and coupled to a powered shaft of said drill motor with said casing in said operative engagement, said rotating connector having a mating connector, 21, thereon for engaging a connector of a tool, 40, (pp 0029).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Syverson with a rotating connector, as taught by Lo et al., in order to enhance the ease or connecting and disconnecting a tool to the polishing apparatus.
It would have been further obvious to provide the tool with the handle handle projecting from an opening positioned along the first side of the casing, since it has been held that providing in two parts something that was integrally formed involves merely routine skill in the art. 
Allowable Subject Matter
Claims 3,6,9,12,15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2,4,5,7,8,10,11,13,14,16-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ortiz (4,091,577), Ishikawa et al. (10/286,516) and Boyle (7,144,312) were cited to show other examples of polishing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	January 14, 2022


/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723